DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-5, 7 are currently amended.
Claims 2 is previously presented.
Claim 6 is original.
Claims 8-15 are withdrawn.
Claim 16 is new.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/5/2022, with respect to the rejection(s) of claim(s) 1 under anticipation rejection in view of Song have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of obviousness in view of Song and Shi (US 2015/0079213).
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Regarding claim 1, the “material feeding unit configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) as a selective laser melting device or a roller material feeding unit in accordance with [0041] of the instant, as-filed specification.
The “laser generating unit configured to…” is interpreted in accordance with the instant, as-filed specification in [0053] as a laser, reflecting mirror, concave lens, convex lens, x and y direction parallel glass groups and a prismatic lens group for example a Gaussian point light spot/source.
The “movement driving unit configured to…” is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification as a combination of the platform, the feeding unit, and the laser generating unit as needed.
Regarding claim 6, the “optical beam expanding system configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) in [0055] of the as-filed specification.
Regarding claim 6, the “optical slitting and rearranging system configured to split and rearrange the laser beam …” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) in [0055] of the as-filed specification.
Regarding claim 7, the “heating unit configured to…” is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750), and further in view of Comb (US 2015/0266237).
Regarding claim 1, Song discloses: an additive manufacturing apparatus (see title, abs), comprising: a platform (see bed 6 of detailed description pp. 2); a material feeding unit (see linear guide rails of pp. 4); a laser generating unit (see laser beam with light spot range on a linear guide of pp. 4); a movement driving unit (see linear guide rail and motor of pp. 4), control unit (the control unit has NOT invoked 35 U.S.C. 112(f) and will be interpreted under the BRI standard – see computer control throughout). 
Song is silent to the heating unit separate from the laser generating unit.
In the same field of endeavor of additive manufacturing as Song (see title, abs), Comb discloses: a heater for heating the platform ([0062]-[0063] - the heating unit has NOT invoked 35 U.S.C. 112(f) and will be interpreted under the BRI standard – see pre-sintering heater 68).
To add the heater of Comb to the additive manufacturing apparatus of Song had the benefit that it allowed for the heating of the platform was a suitable design for its intended uses and would have yielded predictable results regarding the improved sintering of the deposited layers.
It would have been obvious to one of ordinary skill in the art to add the heater of Comb to the additive manufacturing apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for its intended uses and would have yielded predictable results regarding the improved sintering of the deposited layers.
Regarding claim 7, the combination Song / Comb discloses (citations are to Song): wherein the additive manufacturing apparatus is suitable for a selective laser sintering method of a stereolithography method (see operation method of claim 5 which includes melting of material).  Only one of the three recited limitations is required to meet the claim due to the use of and / or throughout the claimed subject matter (only one of a Markush grouping is required to meet the claimed subject matter – see MPEP 2117 regarding Markush grouping claims).  Examiner has interpreted that most any apparatus with the recited structures of independent claim 1 is capable of being utilized in SLS or stereolithography methods.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750), and further in view of Comb (US 2015/0266237), and Yamauchi (US 2002/0176255).
Regarding claim 2, the combination Song / Comb does not disclose: the laser generating unit comprises a light spot converting device configured to convert a point light spot into the linear light spot.
In the same field of endeavor of manufacturing optics as Song (see title, abs), Yamauchi discloses: wherein the ellipsoidal mirror (see [0204]) converts light from a point spot to a line.
To select and combine the ellipsoidal mirror of Yamauchi in the additive manufacturing apparatus of Song had the benefit that it allowed for the intensity distribution of the light from the source to be improved ([0005]).
It would have been obvious to one of ordinary skill in the art to combine the ellipsoidal mirror of Yamauchi with the additive manufacturing apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the intensity distribution of light from the source to be improved.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750), and further in view of Comb (US 2015/0266237), and Broude (US 2004/0223330).
Regarding claim 3, the combination Song / Comb does not disclose: wherein the aspect ratio of the lens ranges from 3-50.
In the same field of endeavor of light homogenization as Song (see title, abs), Broude discloses: a lens with an aspect ratio of 5:1 (see [0009]).  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions.
To select the aspect ratio of the optic/lens of Broude in the additive manufacturing apparatus of Song had the benefit that it allowed for the improvement of the homogenization of the light field (Id.).
It would have been obvious to one of ordinary skill in the art to combine the optic / lens with an aspect ratio of 5:1 with the additive manufacturing apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the homogenization of the light field.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750) and further in view of Comb (US 2015/0266237), Broude (US 2004/0223330), and Zhao (CN 103567441).
Regarding claim 4, the combination Song / Comb / Broude discloses: wherein the laser generating unit is a real-time operating device (see 6 elements per direction of Broude [0009]) but does not disclose wherein the apparatus is configured to change a parameter of the linear light spot in real time.
In the same field of endeavor of lens design as Song and Applicant’s claims (see title, abs), Zhao discloses: wherein the beam shape is controlled in real-time (see abs).
To add the control over the beam shape in real time of Xian to the additive manufacturing apparatus of Song had the benefit that it allowed for the improvement of the structure property of finished products (detailed description translation).
It would have been obvious to one of ordinary skill in the art to combine the real-time control over the lens of Zhao with the apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for reduction in correction time and ease of correction of the optical profile.
Regarding claim 5, the combination Song / Comb / Broude / Zhao discloses (citations are to Zhao): wherein the real-time operating device (see hinges / laser lens of detailed description of Zhao) is configured to real-time control of the parameter (the parameter can be most any parameter including the position in time and space – as detailed by the combination particularly the  Zhao reference’s slicing software) of the linear light spot based on slice model data (see slicing software of Zhao) of each material layer stored in the control unit (see main control system of Zhao), or based on the material, a thickness of the material layer of a laser power (see layer thickness, material of detailed description).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 106975750) and further in view of Comb (US 2015/0266237), Yamauchi (US 2002/0176255), and Palumbo (US 2019/0369406).
Regarding claim 6, the combination Song / Comb / Yamauchi does not disclose: the light spot converting device with the structures as claimed.
In the same field of optics as Song and Applicant’s claims (see title, abs), Palumbo discloses: an optical beam expanding system (see convex optical surface of [0028]); a beam splitter (see [0028]); and prism (see prism 102 of [0044]).
To add the optical devices of Palumbo to the additive manufacturing apparatus of Song had the benefit that it allowed for the improvement of the measurement accuracy of the beam sampler ([0061]).
It would have been obvious to one of ordinary skill in the art to add the optical devices of Palumbo to the additive manufacturing apparatus of Song to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of measurement accuracy of the beam sampler.
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the combination Song / Comb / Broude / Zhao does not disclose wherein the parameter is a beam shift value according to the recited relation.
Only two references make note of relationships / equations regarding manipulation of the beam shift in additive manufacturing lasers / optics in apparatuses / methods.  These are: Amada (US 5228583 – see Fig. 6) and Okamoto (US 2009/0168450 – see [0196] & Fig. 39).
Neither of these references details obvious equivalents to the recited relationship.
When considered as a whole it would NOT have been obvious to change the beam shift in consideration of the claimed quantities when related / inter-related as claimed / recited.
Therefore, claim 16 is deemed allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743